Opinion issued January 29, 2004





 



In The
Court of Appeals
For The
First District of Texas
___________

NO. 01-01-01018-CV
____________

ALBERT HASSLER, INDIVIDUALLY AND AS REPRESENTATIVE OF ALL
PERSONS SIMILARLY SITUATED, Appellant

V.

UNITED SERVICES AUTOMOBILE ASSOCIATION AND USAA CASUALTY
INSURANCE COMPANY, Appellees


 
On Appeal from the 151st District Court 
Harris County, Texas
Trial Court Cause No. 1999-46273

 

MEMORANDUM  OPINION
          Appellant, Albert Hassler,
 individually and as representative of all persons
similarly situated, brings this appeal to challenge a summary judgment rendered in
favor of appellee, United Services Automobile Association and USAA Casualty
Insurance Company (collectively, USAA), as well as the denial of appellant’s own
motion for summary judgment.  In four issues, Hassler contends that the trial court
erred by construing the Texas Standard Personal Auto Policy as excluding coverage
for diminished value when an insured policyholder’s vehicle has been damaged, but
adequately repaired.  We affirm.
          The dispositive issue in this case is whether the standard personal auto policy
provides coverage for diminished value when an insured policyholder’s vehicle has
been damaged, but adequately repaired.  In American Mfrs. Mut. Ins. Co. v. Schaefer,
No. 02-0295, 47 Tex. Sup. Ct. J. 40, 42, 45 (Tex. Oct. 17, 2003), the Supreme Court
of Texas ruled that the Texas Standard Personal Auto Policy affords no coverage to
compensate an insured policyholder for diminished value of an adequately repaired
vehicle.  As in the Schaefer case, it is undisputed that the repairs in this case were not
“faulty, incomplete, or inadequate.”  See id. at 45.
          The record reflects that the parties filed cross-motions for summary judgment
on that issue, and that both sides asserted that there were no issues of disputed fact
and that judgment was proper as a matter of law.  See Tex. R. Civ. P. 166a(c); Holy
Cross Church of God in Christ v. Wolf, 44 S.W.3d 562, 566 (Tex. 2001) (“When both
sides move for summary judgment and the trial court grants one motion but denies the
other, the reviewing court should review both sides’ summary judgment evidence,
determine all questions presented, and render the judgment that the trial court should
have rendered.”).
          Because there are no issues of disputed fact and the supreme court has resolved
the dispositive issue, we hold that the trial court properly construed Hassler’s
standard auto policy and did not err by (1) rendering summary judgment in favor of
USAA and (2) denying Hassler’s motion for summary judgment. 
          We overrule Hassler’s four issues.  
Conclusion
          We affirm the judgment of the trial court.


 
Elsa Alcala
Justice

Panel consists of Justices Nuchia, Alcala, and Hanks.